Citation Nr: 0731803	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under 38 
U.S.C. § 1151 for additional left knee disability due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska, (hereinafter RO).  The case has 
been remanded by the Board, most recently in August 2006. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As set forth in the August 2006 Board remand, an amendment 
that changed the definition of new and material evidence 
applies to claims to reopen received on or after August 29, 
2001.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 
3.156(a) (2007).  Here, the prior version of the regulation 
is applicable because the veteran filed a claim to reopen in 
July 2001.  In an August 2001 letter, VA notified the veteran 
that it was working on his claim to reopen, but did not 
notify him of the information and evidence needed to reopen a 
claim.  In a November 2001 rating decision, June 2002 
statement of the case, and July and September 2002 
suppelementat statements of the case, the RO applied the 
prior, and proper, version of the new and material 
regulation.  However, the June 2002 statement of the case 
listed the amended and incorrect version of the regulation, 
and the May 2004 letter provided to the veteran notified him 
of the amended and incorrect version of the new and material 
regulation.   

In light of the above, the Board concluded in its August 2006 
remand that because the RO and the AMC did not consistently 
notify the veteran of or consistently apply the correct 
regulatory definition of new and material evidence, a remand 
was required to correct the defective notices in August 2001 
and May 2004.  However, while the Board in the August 2006 
remand directed the RO to send the veteran a letter that 
provided the correct version of the regulation pertinent to 
claims to reopen filed prior to August 29, 2001, the letter 
provided to the veteran in August 2006 contained a discussion 
of the amended, and incorrect criteria.  Moreover, the 
amended and incorrect criteria were applied in the August 
2007 supplemental statement of the case.  Accordingly, as the 
Board is required to insure compliance with the instructions 
of it remands, the RO will be requested upon remand to 
provide the veteran with the proper notice and adjudication 
in this case.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that, as referenced by the veteran's 
representative in his September 2007 presentation, the case 
was returned to the Board prior to the expiration of the 60 
day period for the veteran to respond to the August 2007 
supplemental statement of the case (SSOC).  As such, this 
remand will ensure that the veteran has been afforded due 
process of law and provided with a full opportunity to 
respond to the August 2007 SSOC if that is his desire.  This 
remand will also afford the RO the opportunity to develop any 
additional pertinent evidence which may be available, to 
include that from the sources identified by the veteran in an 
October 2006 statement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a letter 
that provides the correct version of the 
regulation pertinent to claims to reopen 
filed before August 29, 2001.  See 38 
C.F.R. § 3.156(a) (2001).  The letter 
must also provide notice as required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  More specifically, the 
veteran should be informed that, as 
applied to his claim, new and material 
evidence is evidence not previously 
submitted to agency decision makers which 
bears directly and substantially upon the 
specific matter under consideration; 
which is neither cumulative nor 
redundant, and which, by itself or in 
connection with evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the claim for compensation 
under 38 U.S.C. § 1151 for additional 
left knee disability due to VA medical 
treatment.  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include any 
specific information he has with respect 
to the nature and dates of treatment 
provided at Boone County Health Center, 
Nebraska Orthopedics, and Cedar Medical 
Center referenced in his statement 
received in October 2006.  Based on his 
response, the RO must attempt to procure 
copies of all records that are relevant 
to his claim for compensation under 38 
U.S.C. § 1151 for additional left knee 
disability due to VA medical treatment 
which have not previously been obtained 
(in this regard, a January 1986 statement 
from a physician affiliated with the 
Boone County Medical Group has been 
procured) from identified treatment 
sources. 

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After completing the above action, 
the RO must readjudicate the veteran's 
claim to reopen the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for additional left knee disability due 
to VA medical treatment.  In conducting 
this adjudication, the version of the 
regulation pertinent to claims to reopen 
filed before August 29, 2001, should be 
applied.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a SSOC 
and given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



